 In the Matter of ED AuGEPACKING COMPANY,EMPLOYERandAMAL-GAMATED MEAT CUTLERS AND BUTCHERWORKMEN OFNORTH AMER-ICA, AFL,PETITIONERCase No. 16-R-9,214.-Decided July 23,1947Messrs.Walter C. WolffandGeorge M. Mayer,both of San An-tonio, Tex., for the Employer.Mr. Allen Williams,of San Antonio, Tex., for the Petitioner.Mr. Warren H. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at SariAntonio and Dallas, Texas, on April 1 and 11, 1947, before ElmerP. Davis, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYEREd Auge Packing Company is a Texas corporation engaged atSan Antonio, Texas, in the purchasing, slaughtering, packing, anddistribution of meat and its byproducts.During the year 1946, theEmployer purchased products valued at approximately $1,590,000,approximately $34,000 of which was purchased outside the State ofTexas.'During the same period the Employer purchased hogs fromoutside the State valued at approximately $22,000.2During the sameperiod the Employer's total sales exceeded $1,930,000 in value, of,Nhich approximately $25,000 represented sales of inedible tallow forshipment outside the State,- and approximately $87,000 represented1These supplies consisted largely of spices, cereals,casings, office supplies,containers,tires, and cheese.sThe Employer testified that in the future all hogs will be purchased locally.'The Employer testified that it has discontinued the sale of inedible tallow to out-of-State firms and is now selling all of this byproduct to Procter and Gamble of Dallas,Texas.74 N. L.R. B., No. 113.585 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDsales of hides to the Finnegan Hide Company, San Antonio, Texas-Virtually all of these hides are ultimately shipped by the FinneganHide Company to points outside the State.We find, contrary to the contention of the Employer, that it is en-gaged in commerce within the meaning of the National Labor RelationsAct.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusiverepresentative of employees of the Employer until the Petitioner hasbeen certified by the Board in an appropriate Unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit comprised of all the Employer's em-ployees, excluding stockyard department employees, professional em-ployees, office and clerical employees, salesmen, administrative em-ployees, and all supervisory employees.The Employer agrees gen-erally with the composition of the proposed unit except that it opposesthe inclusion of truck drivers and loaders in the unit. The Employerfurther contends that some of the employees sought to be includedare not themselves engaged in commerce.However, it is clear fromthe record that the Employer operates its plant as an integratedenterprise and we therefore find that all the Employer's operationshere in question are within the scope of the Act's coverage. In viewof the Employer's opposition to including the truck drivers andloaders, we shall exclude these employees from the unit in accordancewith our usual practice.4We find that all production and maintenance employees employedby the Employer at San Antonio, Texas, excluding truck drivers andloaders, stockyard department employees, administrative employees,professional employees, office and clerical employees, salesmen, execu-tive employees, and all other supervisory employees, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.4Matter of Byron Jackson Company,66 N L R. B. 1312;Matter of Triangle HosieryCompany, Inc,65 N. L. R. B. 69. ED AUGE PACKING COMPANYDIRECTION OF ELECTION587As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Ed Auge Packing Company,San Antonio, Texas, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Sixteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-*Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by Amalgamated Meat Cutters and Butcher Workmenof North America, AFL, for the purposes of collective bargaining.